Citation Nr: 0015355	
Decision Date: 06/09/00    Archive Date: 06/15/00

DOCKET NO.  94-24 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date earlier than June 1, 1994 
for a 100 percent evaluation of post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1967 to April 
1970.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision, dated in June 1993, 
of the Department of Veterans Affairs (VA), Seattle 
Washington, Regional Office (RO), which denied entitlement to 
a total disability evaluation due to individual 
unemployability (TDIU) and a RO's rating decision dated in 
April 1996, which granted an increased disability rating for 
PTSD to 70 percent, effective from June 1, 1995.   

A March 1997 hearing officer's decision granted an increased 
rating to 100 percent and granted an earlier effective date 
from June 1, 1994 for the PTSD claim.  

In a June 1998 decision, the Board determined that an earlier 
effective date than June 1, 1994 was not warranted for the 
100 percent evaluation for PTSD.  

Following a joint motion for remand, in an order issued in 
September 1999, the Court vacated and remanded the Board's 
June 1998 decision.  A copy of the Joint Motion and the 
Court's Order granting that motion is included in the claims 
folder.  The Court found that a pending claim was before the 
Board, regarding a confirmed rating decision dated in June 
1993, which denied entitlement to TDIU, with a timely notice 
of disagreement filed on June 1, 1994.  The Court also 
ordered the Board to essentially look to all communications 
in the file that may be interpreted as applications or 
claims, formal and informal, for an increased evaluation for 
PTSD and, then, to all other evidence of record, including 
past VA examinations, and evidence submitted after the 
Board's decision, for purposes of determining an effective 
date for the 100 percent PTSD evaluation, pursuant to 38 
C.F.R. 3.400 (1999) and the Court's holdings in Servello v. 
Derwinski, 3 Vet. App. 196, 198 (1992) and Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992).  The Court remanded these 
matters for appropriate readjudication pursuant to 38 
U.S.C.A. § 7252 (a) (West 1991).

In a brief filed on April 4, 2000, the veteran's 
representative requested that the VA assign an earlier 
effective date for the 100 percent award for PTSD, effective 
either May 1992 or in the alternative, May 1993, based on the 
current record.  


REMAND

The Joint Motion for Remand granted by the Court set forth in 
detail the requirements for the development and the 
readjudication of the appellant's claim.  The Joint Motion 
mandated that further development and consideration of 
applicable regulatory and statutory provisions is required 
before this case can be decided on the merits.  

The Joint Motion stated that a primary basis for this Remand 
was the failure to address the issue of TDIU.  In a confirmed 
rating decision that has been established to be dated in June 
1993, the RO denied entitlement to a total disability 
evaluation due to unemployability.  On June 1, 1994, the 
veteran submitted a statement in support of claim, indicating 
that he had not been able to maintain employment.  By 
agreement of both parties, the Joint Motion determined that 
this communication of June 1, 1994 satisfies the requirements 
for a Notice of Disagreement (NOD) under 38 C.F.R. § 20.201 
(1999).  Accordingly, the RO is directed to process this 
claim for appellate review, to include issuance of a 
statement of the case.

The RO's failure to issue a statement of the case (SOC) 
regarding the foregoing matter of TDIU created a procedural 
defect which requires a remand under 38 C.F.R. § 19.9 (1999).  
See Manlincon v. West, 12 Vet. App. 238 (1999).

Regarding the claim for entitlement to an earlier effective 
date to a 100 percent disability evaluation for PTSD, the 
effective date is presently set as June 1, 1994.  The Joint 
Motion has pointed out that because the Board did not address 
the veteran's TDIU claim and that the TDIU claim could be the 
basis for an earlier effective date for his PTSD, the Board's 
decision denying an earlier effective date for a 100 percent 
rating for PTSD should also be vacated and remanded, 
essentially due to these two issues being inextricably 
intertwined.  See Henderson v. West, 12 Vet. App. 11, 20 
(1999), citing Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) for the proposition that, where a decision on one 
issue would have a "significant impact" upon another, and 
that impact in turn could render any review of the decision 
on the other claim meaningless and a waste of appellate 
resources, the two claims are inextricably intertwined.  

The Joint Motion directed the Board to consider that a claim 
for TDIU is also a claim for an increase and to evaluate the 
TDIU claim and the PTSD claim pursuant to 38 U.S.C.A. 
§ 5100(b)(2) and 38 C.F.R. § 3.400 (1999) and pursuant to the 
Court's holding in Servello v. Derwinski 3 Vet. App. 196, 200 
(1992).  

The Joint Motion has further pointed out that since the 
Board's decision of June 1998 denying an earlier effective 
date, the veteran has submitted VA treatment records from 
Seattle Washington, dated from 1992 through 1996, including 
some records which were not previously considered by the RO 
and the Board.  The parties agreed that this failure to 
consider all the relevant evidence of record for his PTSD 
claim is also a basis for remand, under Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  The Joint Motion pointed out that 
these VA records, which pre-date the BVA decision, could be 
reasonably expected to be before the Board, and are relevant 
for the purposes of deciding whether he is entitled to an 
earlier effective date for an increased rating, because they 
concern evaluations and treatment for PTSD.  The Board 
additionally notes that these records, submitted after the 
Board's 1998 decision, have not been reviewed by the agency 
of original jurisdiction, and the veteran has not waived such 
review.  The Board shall therefore afford an opportunity for 
RO review of these records, prior to readjudication of this 
matter.  See 38 C.F.R. § 20.1304(c) (1999).

Further, it was noted that the appellant should be free to 
submit additional evidence and argument regarding his claim, 
and that the Board may seek any other evidence it feels is 
necessary to the timely resolution of the appellant's claim.

In light of the directives set forth in the Joint Motion, the 
Board believes that further development is warranted in order 
that the Board may make a fully informed decision.
 
Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claim under 38 
U.S.C.A. § 5107(a) (West 1991) and 38 C.F.R. § 3.103(a) 
(1999), and in accordance with the Order of the Court in the 
appellant's case, the Board is deferring adjudication of the 
appeal pending a remand of the case to the RO for further 
development as follows:

1.  The appellant should be informed that 
he is free to submit additional evidence 
and argument related to the issue on 
appeal.  The RO should also obtain any VA 
treatment records from the Seattle 
Washington VA medical center pertinent to 
this claim, which have not already been 
associated with this claims file.  Any 
such evidence or argument received should 
be associated with the claims file.

2.  The veteran should be issued a SOC on 
the issue of entitlement to a total 
rating on the basis of individual 
unemployability.  As this claim has 
remained open and pending since the June 
1993 rating decision, the SOC should 
discuss all the evidence generated since 
the initial claim was filed.  The veteran 
should be apprised of his right to submit 
a substantive appeal and to have his 
claim reviewed by the Board.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed in its entirety.  The RO should 
also review all evidence submitted since 
it last furnished a supplemental 
statement of the case addressing the 
effective date issue on March 26, 1997.  
The RO is directed to look to all 
communications in the file, to include 
the claim for TDIU benefits, that may be 
interpreted as applications or claims, 
formal and informal, for an increased 
evaluation for PTSD, pursuant to 38 
C.F.R. § 3.157 and, then, to all other 
evidence of record, including past VA 
examinations, to determine whether, it is 
or is not factually ascertainable that an 
increase in disability occurred within a 
year prior to a claim for increased 
evaluation for PTSD.

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should then 
readjudicate the issues on appeal.  In 
adjudicating whether an earlier effective 
date is warranted for assignment of a 100 
percent evaluation for PTSD, the Board 
should consider 38 U.S.C.A. § 5110 and 38 
C.F.R. § 3.400 and the Court's decisions 
in Servello v. Derwinski, supra and Bell 
v. Derwinski, supra.  The representative 
has argued in a brief dated April 4, 
2000, that the correct effective date for 
the assignment of the 100 percent rating 
is effective May 1992 or in the 
alternative, May 1993.  If an effective 
date as requested is granted, the RO 
should request the veteran to specify 
whether he is satisfied with the outcome.  
If so, the RO should request him to 
withdraw his appeal on the issues in 
accordance with 38 C.F.R. § 20.204 
(1999). If the benefit requested on 
appeal is not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case.  A 
reasonable period of time for a response 
should be afforded. Thereafter, the case 
should be returned to the Board for final 
appellate review, if otherwise in order. 
The appeal as the claim for total 
disability due to individual 
unemployability will be returned to the 
Board following the issuance of the SOC 
only if it is perfected by the filing of 
a timely substantive appeal.  No action 
is required of the veteran until he is 
notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




